Citation Nr: 0123852	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  97-17 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, due to 
an undiagnosed illness(es).

2.  Entitlement to service connection for hair loss due to a 
rash on the head, due to an undiagnosed illness(es).

3.  Entitlement to service connection for a rash between the 
legs, due to an undiagnosed illness(es).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981 and 
from July 1991 to February 1992.  He also served on inactive 
duty training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which had jurisdiction at that time 
with regard to the veteran's claims for service connection 
arising out of Southwest Asia service.  The case is currently 
under the originating agency jurisdiction of the Montgomery, 
Alabama, RO.

In November 1998, a personal hearing was held before the 
undersigned Member of the Board, sitting in Montgomery.

The issues on appeal were previously addressed in a September 
1999 Board decision.  However, the Board's decision with 
respect to each of the issues on remaining on appeal was 
vacated by means of a January 2001 Order of the United States 
Court of Appeals for Veterans Claims (Court) citing recent 
statutory changes.  Accordingly, the Court remanded the 
claims to the Board.

In July 2001, the veteran's accredited representative 
submitted an informal brief in support of the veteran's 
appeal wherein additional issues were raised to include, 
inter alia, service connection for anxiety, sinusitis, 
dermatitis, and fungal infection of the scalp or groin.  
These matters are referred to the RO for action as 
appropriate.


REMAND

As noted by the Court in its January 2001 Order, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  Recently, VA has 
promulgated regulations implementing the VCAA.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, these recent changes in the law eliminate 
the concept of a well-grounded claim, redefine the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA.  See generally, 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

This duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

In the present case, the veteran has referenced inservice 
treatment for his claimed service connected disabilities.  
Under pertinent regulations, VA has a duty to obtain records 
in the custody of a Federal department or agency, to include 
service medical records. 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  While service medical records are presently 
associated with the claims folder, theses records are silent 
for any complaint, treatment, or diagnosis of the veteran's 
claimed service connected disabilities.  The evidence shows 
that the RO requested the veteran's service medical records 
from the National Personnel Records Center (NPRC) in February 
1992.  Subsequently, service medical records were associated 
with the claims folder.  However, as noted by the veteran's 
accredited representative in a July 2001 informal brief, the 
NPRC indicated that it was "unable to fully comply to your 
request at this time due to the individual's records being 
incomplete.  Suggest you resubmit your request 90 days from 
the date of this reply for additional data."  The evidence 
does not show that the veteran subsequently attempted to 
obtain additional records.  In light of the duty to assist 
set forth in the VCAA, the RO should make an effort to ensure 
that the veteran's complete service medical records are 
associated with the claims folder.  In addition, the evidence 
shows that the veteran served in the Alabama Army National 
Guard following separation from active duty.  As service 
medical records from the veteran's National Guard service may 
be probative to the veteran's claims, they should be 
obtained.  

The Board is also of the opinion that a new VA examination(s) 
is in order.  An examination is necessary under certain 
circumstances if the information and evidence of record does 
no contain sufficient competent medical evidence to decide 
the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
Additionally, the "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  While the veteran was afforded VA compensation and 
pension (C&P) examinations in conjunction with his claims in 
October 1995, the evidence does not show that the VA 
examiners reviewed the veteran's medical history or medical 
records in conjunction with the examinations.  In light of 
the VCAA, a new examination(s) would be probative in 
ascertaining the etiology of the veteran's claimed service 
connected disabilities.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
headaches, hair loss due to head rash, 
and skin rash between the legs.  After 
securing the necessary release, the RO 
should obtain these records.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  In addition, the RO should ensure 
that complete copies of the veteran's 
active duty and National Guard service 
medical records are associated with the 
claims folder.  The RO should obtain, 
through official channels, any additional 
service medical records that are not 
presently associated with the claims 
folder, if available. 

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

3.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert(s) in order to determine the 
etiology of the veteran's headaches, hair 
loss due to a rash on the head, and rash 
between the legs.  All communications 
with the veteran must be documented.

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he or she reviewed the 
claims folder prior to the examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  

a)  The examiner should indicate 
whether the veteran's reported 
headaches, hair loss due to a rash 
on the head, and rash between the 
legs are objectively shown or 
otherwise indicated by the medical 
record.  

b)  The examiner should be requested 
to express an opinion as to whether 
the veteran's headaches, hair loss 
due to a rash on the head, and rash 
between the legs are due to an 
undiagnosed illness or to a 
clinically diagnosed disorder.

c)  If the veteran's headaches, hair 
loss due to a rash on the head, and 
rash between the legs are due to a 
clinically diagnosed disorder, the 
examiner should give an opinion as 
to whether the veteran's disorders 
"more likely than not," "at least 
as likely as not," or "not as 
least as likely as not" related to, 
or resulted from, the veteran's 
active duty service or any 
disability for which service 
connection has been established.

4.  The RO should advise the veteran of 
the provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

5. Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
veteran's claim remains denied, either in 
whole or in part, he and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




